PER CURIAM.
The defendant, Alberto Lazaro Pino, appeals from his conviction for vehicular homicide. We affirm.
During closing argument, the prosecutor stated that the defendant was a “liar,” that the defendant had told “lies,” and that the defendant had “lied.” The defendant contends that these arguments were improper. We disagree. In Murphy v. International Robotic Sys., Inc., 766 So.2d 1010, 1028-29 (Fla.2000), the Florida Supreme Court held:
it is not improper for counsel to state during closing argument that a witness “lied” or is a “liar,” provided such characterizations are supported by the record. If the evidence supports such a characterization, counsel is not imper-missibly stating a personal opinion about the credibility of a witness, but is instead submitting to the jury a conclusion that reasonably may be drawn from the evidence.
(citations and footnote omitted). After carefully reviewing the record, we find that prosecutor’s characterizations of the defendant are supported by the record.
The remaining contention raised by the defendant lacks merit. Accordingly, we affirm.
Affirmed.